Citation Nr: 1227048	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-39 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine that, in relevant part, granted an increase of the Veteran's PTSD rating from 30 percent to 50 percent, effective October 2, 2006, the receipt date for the claim for increase.

The Veteran properly appealed the claim to the Board and in an August 2009 decision the Board denied entitlement to a rating greater than 50 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 memorandum decision, the Court vacated the August 2009 Board decision and remanded the matter to the Board.

The record reflects that following the October 2011 memorandum decision the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued by the agency of original jurisdiction (AOJ), but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

In addition, the Board notes that in multiple statements the Veteran has asserted that his PTSD solely or in conjunction with his other service-connected disabilities render him unemployable, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU).  However, the Board notes the TDIU claim was denied in the above referenced May 2007 rating decision and again in a September 2008 rating decision.  The claims file does not indicate the Veteran has since expressed a desire to appeal this claim as required pursuant to 38 C.F.R. § 20.1103 (2011).  In reaching that conclusion, the Board has considered the evidence submitted since the September 2008 rating decision, including the May 2012 lay statements from the Veteran's wife and friend that will be discussed in greater detail below.  In that regard, while the Veteran's wife's statement references a write up from a former employer due to absenteeism, the letter does not specifically indicate that the Veteran is unable to work due to his PTSD or other service-connected disabilities.  Therefore, the TDIU issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).
 

FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as anxiety, depression, flat affect, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, concentration problems, hypervigilance, startle response, obsessive thoughts, and short- and long-term memory problems, all resulting in moderate social and occupational impairment.

2.  The Veteran's service-connected PTSD does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in February 2007 and September 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating, including the specific disability rating percentage the Veteran feels is applicable and warranted.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The claims file indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA); however, benefits were awarded in 1999 (or more than 5 years prior to the appellate time period) and the evidence clearly demonstrates that the award was based on physical disabilities, primarily the Veteran's spine disability, and not due to his PTSD.  The Veteran has not contended otherwise.  As such, the Board finds that a remand to obtain any additional existing SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  The Veteran has not indicated private treatment for his PTSD.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examination in March 2007.  The VA examination report is thorough and supported by the other treatment evidence of record.  In that regard, the Board notes that the August 2009 Board decision mistakenly indicated that the March 2007 VA examiner reviewed the Veteran's claims file.  Instead, the examiner indicated that he reviewed the Veteran's medical records and that the claims file was not available for review.  The Board finds that the lack of review of the claims file does not render the examination inadequate, as the examiner's conclusions were based on review of the medical records, interview of the Veteran, and psychiatric evaluation.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the March 2007 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As discussed above, a May 2007 rating decision increased the Veteran's service connected PTSD disability rating from 30 percent to 50 percent, effective October 2, 2006.  The Veteran claims the rating does not accurately depict the severity of his current condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2011). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

From June 2006, the evidence indicates that the Veteran received ongoing treatment at VA for his PTSD symptoms.  In June 2006, the Veteran indicated that he had undergone an operation for hydrosyringomyelia, was dealing with a lot of pain, was not working, and was going through a lot of financial problems.  The Veteran previously had worked for over 30 years as a physician assistant.  The Veteran stated that he was happily married for 31 years and had 7 grown children.  At that time, the Veteran was alert, friendly, talkative, and denied suicidal ideation.  He reported problems sleeping, flashbacks, that he got upset easily, moodiness, irritability, and felt bad that he was not able to work.  

In October 2006, the Veteran reported that shortly after service he did not want to live, but denied current suicidal ideation.  The Veteran described his marriage as supportive, caring, and giving and his children as supportive and independent.  The Veteran stated that generally he was a loner, but that he had one friend with whom he was close.  The Veteran indicated that he had worked as a physician assistant but was totally disabled at present.  He indicated that his hobbies including shooting and that he had shot competitively in the past.  He claimed to have an active spiritual process.  On examination, the Veteran was alert, attentive, and oriented.  He was agitated, but had appropriate grooming.  There was no evidence of hallucinations and thought processes, speech, thought content, insight, and language were normal.  Judgment was impulsive and he had impaired recent and remote memory.  The treatment provider diagnosed PTSD and assigned a GAF score of 37.  

VA treatment records indicate ongoing treatment with the same social worker for the Veteran's PTSD between February 2007 and October 2007.  The social worker assigned GAF scores ranging from 35 to 39.  In February 2007, the Veteran reported to the social worker intrusive recollections, distressing dreams, flashbacks, psychological and physiological distress, avoidance of internal and external stimuli, memory impairment, diminished interest, detachment or estrangement, restricted affect, sense of foreshortened future, sleep problems, irritability or anger outbursts, concentration problems, hypervigilance, and a heightened startle response.  The social worker noted occupational and social impairments, with past difficulties in the employment setting and problems with intimate relationships.  The social worker concluded the Veteran "demonstrates functional impairment above the 70% rating, including impairment across settings (work, family relationships, social, judgment, thinking, and mood) with significant symptoms of mood and cognition as listed in the General Rating Formula for Mental Disorders (38 C.F.R. Part 4)."  Based on the above, the social worker assigned the Veteran a GAF score of 39.

In addition to his outpatient treatment with the VA, the Veteran was afforded a VA examination in March 2007.  The examiner noted review of the Veteran's medical records, but not claims file.  The Veteran retired from his job as a physician's assistant in 1999 due to problems with his spine, the current pain from which the Veteran stated could reach 8 or 9 out of 10.  The Veteran reported his PTSD symptoms worsened after his retirement because his busy work schedule had kept intrusive thoughts at bay.  The Veteran was taking Elavil, an anti-depressant, for his PTSD.  The Veteran had been married for 31 years at the time of the examination and his wife helped him survive.  The Veteran's wife had accompanied him and reported he had been a good father and provider for their 7 children.  The Veteran described his social interaction as poor.  His retirement dramatically changed his life and he reported missing work.  The Veteran claimed not to socialize because he became easily irritated with others.  For the most part he stayed at home and felt detached from others and the world.  The Veteran reported no suicide attempts, but some history of physical and verbal aggression.  Since retirement, the Veteran claimed problems with social relationships, hypervigilance, substance abuse, sleep, intrusive memories, and agitation/irritability.  There was a history of binge and excessive drinking.  

At the examination, the Veteran was neatly groomed and appropriately dressed; with rapid and pressured speech; a cooperative but guarded attitude; full affect; an anxious, agitated, and depressed mood; and was easily distracted with a short attention span.  The Veteran was oriented to person, place, and time, but had some tangential thought processes and preoccupation of thought content.  As to judgment, the examiner concluded the Veteran understood the outcome of his behavior, was of above average intelligence, and partially understood that he had a problem.  The Veteran reported difficulty falling and staying asleep, although most of the problem was attributed to his spine pain; however, the Veteran did note some nightmares.  The Veteran had an improved startle response while sleeping.  The Veteran reported no hallucinations, but did claim social isolation and some obsessive thinking was noted by the examiner.  The Veteran claimed no panic attacks or homicidal or suicidal thoughts, but did relate poor impulse control.  The Veteran reported there were no episodes of violence.  The Veteran was able to maintain minimal personal hygiene, but reported problems with activities of daily living, specifically, moderate as to shopping, sports/exercise, and recreational activities and slight as to traveling and driving.  Remote, recent, and immediate memory was moderately impaired.  The Veteran was found competent to handle his personal affairs.  The examiner made an Axis I diagnosis of PTSD, chronic; alcohol abuse in remission.  The examiner assigned a GAF score of 55 and noted the Veteran struggled with serious symptoms such as sleep and social impairment.  The examiner noted the effects of PTSD did not result in total impairment of occupational and social functioning.  The examiner noted a history of impulsivity evidenced by his alcohol abuse, poor concentration, and discord with family members due to his irritability.  The Veteran reported that he had started to avoid work at the end of his career and that he currently struggled with anxiety and depression.

In support of his claim, the Veteran submitted a May 2012 letter from a close family friend for over 35 years.  The letter stated that the Veteran's physical and mental health had declined, particularly in the past 10 years.  The friend had observed symptoms that included: continuous depression, breakdown of family relationships, overreaction to minor problems, inability to trust, exaggerated response to stress or imagined threats, and withdrawal from social situations.

The Veteran also submitted a May 2012 letter from his wife.  She reported that over the previous decade the Veteran had grown increasingly isolated and had not retained relationships.  His children had left home as soon as possible, due to the Veteran's heightened anxiety and outbursts of anger.  The Veteran exhibited behavior that was embarrassing and frustrating to him and his wife.  She also noted depression, hypervigilance, and intermittent paranoia.  She also had found a write up due to absenteeism from the Veteran's last employer, which she claimed was evidence that he was not doing as well at work as previously thought.  The Veteran's stability at home and in the community was due to his loved ones preventing or defusing situations that caused inappropriate actions or anxiety.  She stated that their marriage had remained intact only because of their faith and commitment to marriage.

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his PTSD as shown during the VA examination and the course of outpatient treatment, as well as based on statements by the Veteran, his wife, and friend, do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent.  See 38 C.F.R. § 4.7 (2011).  Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are consistent throughout the pendency of this appeal.  For this reason, staged ratings are not applicable.  See Hart, 21 Vet. App. at 505.  

The Board acknowledges the assigned GAF scores during this period from one social worker were between 35 and 39, which suggests a marked impairment of functioning.  During a contemporaneous VA examination in March 2007, however, a different social worker assigned a GAF score of 55.  This score falls into the "moderate" symptoms range.  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

In this case, the Veteran's manifestations include anxiety, depression, flat affect, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, concentration problems, hypervigilance, startle response, obsessive thoughts, and short- and long-term memory problems.  However, the Veteran does not exhibit panic attacks, express suicidal ideation, display obsessional rituals which interfere with routine activities, exhibit illogical, obscure, or irrelevant speech, report spatial disorientation, or exhibit neglect for personal appearance or hygiene.  

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id. In this case, however, the Board concludes that the Veteran's PTSD symptoms do not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as necessary to warrant a 70 percent rating.  Nor does the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes the Veteran retired from his job as a physician's assistant in 1999 or 2000.  The Veteran reported retiring because of physical problems, specifically a spine disorder and associated pain.  The Board does note some indication that prior to retirement the Veteran had exhibited some avoidance issues with respect to the job, which is supported by the write up for absenteeism by his last employer referenced by the Veteran's wife.  However, during the March 2007 VA examination, the Veteran reported that after retiring from work his life changed dramatically and that he missed work.  Moreover, the Veteran stated that it was only after retiring that his PTSD symptoms worsened.  In fact, the Veteran also reported his busy work schedule had effectively kept intrusive thoughts at bay.  Thus, the Veteran's PTSD did not result in marked occupational impairment and, absent other physical limitations, there is no evidence that the Veteran would not be currently employed as a physician assistant.  As such, while the Veteran may have some level of occupational impairment due to his PTSD symptoms, the Board finds that based on the Veteran's work history he does not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating assigned herein is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board observes he prefers not to socially interact in general, and is easily irritated when interacting with others.  As the Veteran's wife reported, his actions in public can be frustrating and embarrassing.  That said, the Veteran clearly does retain the ability to socialize in public.  For example, he and his wife are active in their religious congregation.  Furthermore, the Veteran has reported at least one close friend.  In addition, the Veteran has been married for over 30 years and stated that his wife helps him survive and he did not know what he would do without her.  Moreover, the Veteran has 7 children and his wife describes him as a good father and provider.  The Veteran stated that he tried to be a good role model for his children and that they were all successful.  In October 2007, furthermore, the Veteran stated he was peaceful and content with respect to his married children.  The Board acknowledges that the May 2012 letter from the Veteran's wife indicates that the Veteran's PTSD symptoms have been very difficult on her and their children and that the children left the house as soon as possible due to those symptoms.  She also indicated, however, that through the intercession of the Veteran's loved ones he was able to retain stability in his home and in the community.  

The Board considered the February 2007 notation of the social worker that the Veteran exhibited impairment across settings (work, family relationships, social, judgment, thinking, and mood).  The record noted the Veteran experiences occupational and social impairments, but did not provide a specific basis for the statement other than to state the Veteran's intimate relationships had suffered and that he had difficulty in employment settings.  However, the only specific discussion of social interaction noted the Veteran's active involvement in his religious congregation and his long-term marriage, which was described as a "positive source of nurturing."

The Board also considered the notation in the March 2007 VA examination that the Veteran had serious symptoms with respect to his sleep and social impairment.  However, the Board notes the evidence suggests the majority of the Veteran's sleep problems are related to pain from his spine disorder and unrelated to his PTSD symptomatology.  As to the social impairment, while the Board acknowledges some degree of social impairment, as discussed above, the Veteran has a close relationship with his wife, at least one friend, and is active in his religious congregation.  The Board certainly is sympathetic to the social difficulties experienced by the Veteran, his friends, and his family as a result of his PTSD symptoms; however, the Veteran does retain the ability to function in both the home and his community, albeit with some level of assistance from his family and loved ones to prevent or mitigate inappropriate actions and anxiety.  As such, while the Veteran may have significant social impairment due to his PTSD symptoms, the Board finds that based on the lay and medical evidence of record he does not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating.   

In summary, the Veteran does not have deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He does have deficiencies in these areas, but the greater weight of evidence demonstrates that it is to a degree less that is contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  While the Veteran has some of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed his current 50 percent rating.  The GAF scores, in this case, could support a higher rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Veteran's speech is not illogical, obscure or irrelevant.  He is not in a near-continuous state of panic or disorientation.  He does not experience hallucinations.  Although he exhibits some impairment in concentration, his thought process and communication is overall logical and coherent.  He does not exhibit inappropriate behavior.  His personal hygiene is appropriate.  There is no objective evidence of disorientation.  He does have some social impairment, but he has an overall good relationship with his wife, a friend, and his seven children.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating. 

The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a higher rating for PTSD, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including anxiety, depression, flat affect, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, concentration problems, hypervigilance, startle response, obsessive thoughts, and short- and long-term memory problems.  The current 50 percent rating contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 50 percent for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


